DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 8 and 15 is/are allowable because the Prior Art of record fails to show or render obvious determining a current number of synchronization signaling blocks (SSBs) to be configured for sending and a number of ROs; sending the current number of SSBs and the number of ROs to user equipment (UE) and dividing the number of ROs by the current number of SSBs to obtain a remainder number; determining whether the remainder number is greater than or equal to a target number according to a configuration rule, wherein the target number is determined based on the current number of SSBs; and in response to that the remainder number is greater than or equal to the target number, establishing one-to-one correspondences between the remainder number of ROs and the remainder number of SSBs to be configured for sending in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2019/0387546 A1) discloses a flexible association between SSBs and ROs, the SSBs that are intended to be transmitted can be divided into N groups; and the ROs associated with the SSBs within the n-th group (1<=n<=N) can be determined by first determining the RO occasion(s) associated with each SSB within the n-th SSB group, and then the union of the RO occasion(s) associated; however, Li does not disclose the claim limitations as disclosed above.
Huang et al. (US 2020/0059878 A1) discloses when the association relationship is that N synchronization signal blocks or N synchronization signal block groups are associated with one RO in frequency domain or are associated with all ROs in frequency domain, if a quantity N of actually transmitted synchronization signal blocks or synchronization signal block groups cannot be exactly divided by a quantity, configured by the network device, of synchronization signal blocks associated with one RO, after a quantity of synchronization signal blocks or synchronization signal block groups are associated with a corresponding RO, where the quantity is an integer multiple of the quantity configured by the network device, a remaining synchronization signal block or downlink synchronization signal block group is associated with another one or more ROs. N is 1 or above; however, Huang does not disclose the claim limitations as disclosed above.
Qian et al. (US 2020/0154377 A1) discloses determining, by a terminal, optimal synchronization signal blocks according to a downlink measurement result; acquiring, by the terminal, an index of the random access channel configuration and information on a preamble sequence resource pool based on the optimal synchronization signal blocks; determining, by the terminal, a time-frequency resource of corresponding random access occasion according to a association between the synchronization signal blocks and the random access channel resources and/or the acquired random access channel configuration index; selecting, by the terminal, preamble sequences from the preamble sequence resource pool; and transmitting the selected preamble sequences at the determined time-frequency resource for the random access occasion, wherein the index of the random access channel configuration includes an index of a physical random access channel configuration, and the index of the physical random access channel configuration comprises: a random access preamble format, a time-frequency information of the random access channel, a number of the random access occasions included in the random access channel and a number of the random access occasions included in the random access channel in a time domain, or the index of the physical random access channel configuration further comprises at least one of a number of the synchronization signal block associated with a same random access occasion, available time units of the random access occasion, a number of the random access channels within a unit time unit in the time domain, a number of the random access occasions included in the random access channel in a frequency domain; however, Qian does not disclose the claim limitations as disclosed above.
Nam et al. (US 2021/0243811 A1) discloses weighting parameters may be used as a simple averaging function where the number of ROs for a given SSB is the weighting parameter of the SSB divided by the sum of all the weighting parameters then multiplied by the total number of ROs; however, Nam does not disclose the claim limitations as disclosed above.
Xiong et al. (US 2019/0306892 A1), Xiong et al. (US 2020/0344810 A1), Ly et al. (US 2021/0100038 A1), Huang et al. (US 2021/0127429 A1), Li et al. (US 2021/0274561 A1) and Jiang et al. (US 2021/0298086 A1) are cited to show a METHOD AND APPARATUS FOR CONFIGURING RANDOM ACCESS OCCASION, METHOD AND APPARATUS FOR RANDOM ACCESS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464